Exhibit 10.2







SECURITY AGREEMENT




This Security Agreement (this “Security Agreement”), dated as of April 5, 2010,
is executed by Nova Energy, Inc., a Nevada corporation (“Debtor”), in favor of
Tonaquint, Inc., a Utah corporation (“Secured Party”).




A.

Debtor has issued to Secured Party a Secured Convertible Promissory Note of even
date herewith in the face amount of $1,226,500 (the “Note”).




B.

In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Security Agreement and to grant Secured
Party the security interest in the Collateral (as defined below) described
below.




NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

1.

2.

Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:




“Collateral” has the meaning given to that term in Section 2 hereof.




“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.




“Obligations” means (i) all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Debtor to Secured Party or any affiliate of Secured
Party of every kind and description, now existing or hereafter arising, whether
created by the Note, this Security Agreement, guaranty of payment or other
contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred directly to Secured Party or a an affiliate of Secured Party or
acquired by Secured Party or an affiliate of Secured Party by purchase, pledge
or otherwise, (ii) all costs and expenses, including attorneys’ fees, incurred
by Secured Party or any affiliate of Secured Party in connection with the Note
or in connection with the collection of any portion of the indebtedness
described in the foregoing clause (i), (iii) the payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Security Agreement, and (iv) the performance of the covenants and
agreements of Debtor contained in this Security Agreement.




“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (d) Liens in favor of Secured Party under this Security Agreement;
(e) Liens securing obligations under a capital lease if such Liens do not extend
to property other than the property leased under such capital lease; and
(f) Liens upon any equipment acquired or held by Debtor to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, so long as such Lien extends only
to the equipment financed, and any accessions, replacements, substitutions and
proceeds (including insurance proceeds) thereof or thereto.




“UCC” means the Uniform Commercial Code as in effect in the State of Nevada from
time to time.




Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.




3.

Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title and interests of Debtor in and to the property described in
Schedule A hereto and all proceeds, products, and accessions thereof
(collectively, the “Collateral”).





--------------------------------------------------------------------------------

4.

Authorization to File Financing Statements. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction any financing statements and amendments
thereto that provide any other information required by the Uniform Commercial
Code of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.




5.

General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; and (b) upon the
filing of UCC-1 financing statements with the Illinois Secretary of State,
Secured Party shall have a perfected security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens.




6.

Additional Covenants. Debtor hereby agrees:




(a)

to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien, except for Permitted Liens;




(b)

to procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its Lien hereunder
and the priority thereof;




(c)

to provide at least fifteen (15) days prior written notice to Secured Party of
any of the following events: (i) any changes or alterations of Debtor’s name, or
(ii) any changes with respect to Debtor’s address or principal place of
business;




(d)

upon Secured Party’s request, to endorse, assign and deliver any promissory
notes included in the Collateral to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify;




(e)

to the extent the Collateral is not delivered to Secured Party pursuant to this
Security Agreement, to keep the Collateral at the principal office of Debtor and
not to remove the Collateral from such location without providing at least
thirty (30) days prior written notice to the Secured Party; and




(f)

not to sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein.




7.

Authorized Action by Secured Party. Debtor hereby irrevocably appoints Secured
Party as its attorney-in-fact (which appointment is coupled with an interest)
and agrees that Secured Party may perform (but Secured Party shall not be
obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Security Agreement
to perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) execute and file UCC financing
statements and other documents, instruments and agreements required hereunder;
and (c) take any and all appropriate action and to execute any and all documents
and instruments that may be necessary or useful to accomplish the purposes of
this Security Agreement; provided, however, that Secured Party shall not
exercise any such powers granted pursuant to subsection (a) prior to the
occurrence of an Event of Default (as defined in the Note) and shall only
exercise such powers during the continuance of an Event of Default. The powers
conferred on Secured Party under this Section 6 are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Secured Party shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, managers, employees or agents shall be responsible to
Debtor for any act or failure to act, except for Secured Party’s own gross
negligence or willful misconduct.




8.

Default and Remedies.




(a)

Default. Debtor shall be deemed in default under this Security Agreement upon
the occurrence and during the continuance of an Event of Default.





2




--------------------------------------------------------------------------------

(b)

Remedies. Upon the occurrence and during the continuance of any such Event of
Default, Secured Party shall have the rights of a secured creditor under the
UCC, all rights granted by this Security Agreement and by law, including,
without limiting the foregoing, (i) the right to require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party, and (ii) the right to take possession of the Collateral, and for
that purpose Secured Party may enter upon premises on which the Collateral may
be situated and remove the Collateral therefrom. Debtor hereby agrees that
fifteen (15) days’ notice of a public sale of any Collateral or notice of the
date after which a private sale of any Collateral may take place is reasonable.
In addition, Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of Secured Party’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of Collateral and to exercise its rights
and remedies with respect thereto. Secured Party may also have a receiver
appointed to take charge of all or any portion of the Collateral and to exercise
all rights of Secured Party under this Agreement. Secured Party may exercise any
of its rights under this Section 7(b) without demand or notice of any kind. The
remedies in this Section 7(b) are in addition to, not in limitation of, any
other right, power, privilege, or remedy, either in law, in equity, or
otherwise, to which Secured Party may be entitled. No failure or delay on the
part of Secured party in exercising any right, power, or remedy will operate as
a waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right hereunder.
The remedies in this Security Agreement are in addition to, not in limitation
of, any other right, power, privilege, or remedy, either in law, in equity, or
otherwise, to which Secured Party may be entitled. All Secure Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.




(c)

Standards for Exercising Rights and Remedies. To the extent that applicable law
imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (b) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (1) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.




(d)

Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:




(i)

First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by Secured Party;




(ii)

Second, to the payment to Secured Party of the amount then owing or unpaid on
the Note (to be applied first to accrued interest and second to outstanding
principal); and




(iii)

Third, to the payment of the surplus, if any, to Debtor, his successors and
assigns, or to whosoever may be lawfully entitled to receive the same.




In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.





3




--------------------------------------------------------------------------------

9.

Miscellaneous.







(a)

Notices. Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon Debtor or Secured
Party under this Security Agreement shall be directed as set forth below (or as
the recipient thereof shall otherwise have directed in writing in accordance
herewith) in a manner set forth below and will be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one business
day after being delivered by facsimile, email or other form of electronic
communication (with receipt of appropriate confirmation and provided that notice
of an Event of Default may not be provided by email), (iv) one business day
after being deposited with an overnight courier service of recognized standing,
or (v) four days after being deposited in the U.S. mail, first class with
postage prepaid.




Debtor:

Nova Energy, Inc.

2520 South Third Street #206

Louisville, Kentucky 40208




Secured Party:

Tonqauint, Inc.

Attn: John M. Fife

303 East Wacker Drive, Suite 311

Chicago, Illinois 60601




With a copy to:




Jonathan K. Hansen

Bennett Tueller Johnson & Deere, P.C.

3165 East Millrock Drive, Suite 500

Salt Lake City, Utah 84121




(b)

Nonwaiver. No failure or delay on Secured Party’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.




(c)

Amendments and Waivers. This Security Agreement may not be amended or modified,
nor may any of its terms be waived, except by written instruments signed by
Debtor and Secured Party. Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given.




(d)

Assignment. This Security Agreement shall be binding upon and inure to the
benefit of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.




(e)

Cumulative Rights, etc. The rights, powers and remedies of Secured Party under
this Security Agreement shall be in addition to all rights, powers and remedies
given to Secured Party by virtue of any applicable law, rule or regulation of
any governmental authority, or the Note, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Secured Party’s rights hereunder. Debtor waives any right to
require Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.




(f)

 

Partial Invalidity. If any part of this Security Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.




(g)

Expenses. Debtor shall pay on demand all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by Secured Party in connection
with custody, preservation or sale of, or other realization on, any of the
Collateral or the enforcement or attempt to enforce any of the Obligations which
is not performed as and when required by this Security Agreement.




(h)

Entire Agreement. This Security Agreement and the other Transaction Documents
(as defined in that certain Note and Warrant Purchase Agreement of even date
herewith, entered into by and between Debtor and Secured Party (the “Purchase
Agreement”)), taken together, constitute and contain the entire agreement of
Debtor and Secured Party with respect to this particular matter and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.





4




--------------------------------------------------------------------------------

(i)

Governing Law; Venue. The parties expressly agree that this Agreement shall be
governed solely by the laws of the State of Illinois, without regard to its
principles of conflict of laws. Debtor hereby expressly consents to the personal
jurisdiction of the state and federal courts located in or about Cook County,
Illinois for any action or proceeding arising from or relating to this
Agreement, waives any argument that venue in any such forum is not convenient,
and agrees that any such action or proceeding shall only be venued in such
courts.




(j)

Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Facsimile copies of signed signature pages will be
deemed binding originals.




(k)

Termination of Security Interest. Upon the payment in full of all Obligations,
the security interest granted herein shall terminate and all rights to the
Collateral shall revert to Debtor. Upon such termination, Secured Party hereby
authorizes Debtor to file any UCC termination statements necessary to effect
such termination and Secured Party will execute and deliver to Debtor any
additional documents or instruments as Debtor shall reasonably request to
evidence such termination.




[Remainder of page intentionally left blank]








5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor has caused this Security Agreement to be executed as
of the day and year first above written.




SECURED PARTY:




TONAQUINT, INC.




By: /s/ John M. Fife

John M. Fife, President










THE DEBTOR:




NOVA ENERGY, INC.




By: /s/ James D. Tilton

Name:  James D. Tilton

Title:  Chief Operating Officer








[Signature Page to Security Agreement]




--------------------------------------------------------------------------------

SCHEDULE A




TO SECURITY AGREEMENT




All right, title, interest, claims and demands of Debtor in and to those certain
Mortgage Notes issued by Secured Party in favor of Debtor of even date herewith,
each in the principal amount of $200,000.00, which Mortgage Notes were issued
pursuant to the Purchase Agreement.





A-1


